Mahoning App. No. 01CA88. This cause was filed as a discretionary appeal and claimed appeal of right. On March 4, 2002, this court declined jurisdiction and dismissed this appeal as not involving a substantial constitutional question. Upon sua sponte reconsideration of appellant’s jurisdictional memorandum, it is determined by the court that this cause originated in the court of appeals and therefore should have proceeded as an appeal of right pursuant to S.Ct.Prac.R. II(1)(A)(1).
IT IS ORDERED by the court, sua sponte, that this appeal be restored to the docket and proceed as an appeal of right; the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Mahoning County; and the parties shall proceed in accordance with S.CtPrac.R. VI.